Citation Nr: 0018308	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-48 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
July 5, 1995 until July 28, 1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the veteran's claim 
for an evaluation in excess of 10 percent for PTSD.  In a 
December 1996 rating action, the RO increased this evaluation 
to 30 percent, effective from July 5, 1995 (the date of 
receipt of the veteran's current claim).  The Board remanded 
this case back to the RO for further development in January 
1998.  Subsequently, in a March 1998 rating decision, the RO 
assigned a temporary total (100 percent) evaluation under 38 
C.F.R. § 4.29 for the period of time beginning on July 29, 
1997, with the 30 percent evaluation back in effect as of 
September 1, 1997.  Additionally, in a March 2000 rating 
action, the RO granted a 100 percent schedular evaluation, 
effective from September 1, 1997.  This grant represents less 
than the total benefit sought on appeal, as the 
aforementioned 30 percent evaluation has remained in effect 
for the period dated from July 5, 1995 until July 28, 1997.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, that 30 
percent evaluation, and the evidence from the period of time 
during which the evaluation was in effect, will be addressed 
in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from July 5, 1995 until July 28, 1997, 
the veteran's PTSD was productive of considerable industrial 
impairment.

3.  During the period from July 5, 1995 until July 29, 1997, 
the veteran's PTSD was productive of difficulty in 
establishing and maintaining effective work and social 
relationships, with evident disturbances of motivation and 
mood.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met for the period dated from July 5, 1995 until July 28, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991). 

The Board has reviewed the entire claims file and observes 
initially that, in a November 1993 rating decision, the 
veteran was initially granted service connection for PTSD in 
view of military records indicating participation in combat 
engineer activities during his tour of duty in the Republic 
of Vietnam and psychiatric records showing a current 
diagnosis of PTSD.  A 10 percent evaluation was assigned, 
effective from July 28, 1992.

In regard to the evidence dated from the period of time at 
issue in the present case, the Board observes that the 
veteran was seen at a VA facility in July 1995 for the 
purpose of obtaining medication for PTSD.  The examiner noted 
that the veteran had increased difficulty coping despite a 
year of therapy, with many "highs" and "lows."  Also, the 
examiner indicated that the veteran would anger easily, was 
depressed often, and had frequent bad dreams.  The diagnostic 
impression was PTSD, and Prozac was prescribed.

The veteran underwent a VA mental disorders examination in 
October 1995, during which he reported that he was currently 
attending self-support groups and had been prescribed Prozac.  
However, he indicated that the medication was of no benefit 
in terms of controlling his impulsivity, temper control, and 
depression.  Upon examination, the veteran was cooperative 
but "in mild distress of anxiety and depression."  His 
affect was somewhat constricted, and his mood was tense.  
Also, his thought processes were within normal limits, and 
his thought content was negative for any active or ongoing 
suicidal ideation, intention, or plan.  There was no evidence 
of homicidal or paranoid ideations, delusions, or 
hallucinations.  Additionally, the veteran's attention span, 
concentration, memory, and orientation were within normal 
limits.  The Axis I diagnosis was PTSD, chronic and moderate 
in nature.  The examiner assigned a current Global Assessment 
of Functioning (GAF) score of 65 and noted that the highest 
GAF score within the last year was approximately 55.

The claims file includes a January 1996 report from J. T., a 
licensed clinical social worker, who noted that she had been 
acquainted with the veteran since 1988 and had participated 
in therapy consultations with him.  In her report, the social 
worker indicated that the veteran had been unemployed for a 
period of 20 years following his return from Vietnam and had 
been severely disabled during this time, although he had 
retained employment for the past five years.  However, she 
described his constant concern that he would lose his 
employment due to problems of irritability, outbursts of 
aggression, difficulty concentrating, exaggerated startle 
response, and estrangement from others.  Ms. T. also reported 
that the veteran had a sense of "a foreshortened future" 
that continued to interfere with his planning or enthusiasm 
for improved employment opportunities.  During an interview, 
the clinical social worker observed intrusive thoughts 
related to combat, irritability, difficulty concentrating, 
hypervigilance, and a exaggerated startle response.  The Axis 
I diagnosis was chronic PTSD, with a GAF score of 50 
assigned.  In a cover letter accompanying this report, Ms. T. 
noted that the veteran "demonstrates a definite impairment 
in his ability to establish or maintain effective and 
favorable relationships with his people" and that "[h]is 
psychoneurotic symptoms result in reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite and considerable industrial impairment."  In a 
December 1996 rating action, following receipt of the social 
worker's report, the RO increased the veteran's evaluation 
for PTSD to 30 percent, effective from July 5, 1995. 

VA outpatient records, dated from June 1996 to February 1997, 
reflect further treatment for PTSD.  In June 1996, the 
veteran complained of night sweats and chronic nightmares.  
In July 1996, he reported that his symptoms, including sleep 
loss, were resulting in frequent absences from work and an 
ineffective performance while at work.  The veteran again 
described a lack of sleep and absences from work in January 
1997.  However, he reported decreased tension in February 
1997.

The claims file also includes two statements from the 
veteran's former employer.  In a July 1996 statement, the 
veteran's former employer noted a poor attendance record in 
the past six months, a pattern of absences adjacent to 
weekends, and "falsification" of payroll records due to not 
reporting absenteeism and requesting payment.  However, in a 
March 1997 statement, the veteran's former employer noted 
that the veteran's significant increase in absenteeism was 
due to an ongoing medical condition, as verified by a VA 
physician.  The total time missed from work was reported as 
314.5 hours (39.32 days) in 1996 and 72 hours (9 days) in 
1995.

Additionally, in October 1996, the RO received letters from 
the veteran's wife and two co-workers.  These letters list 
such psychiatric symptoms as excessive vigilance, sleep 
disorders, intrusive thoughts, depression, anger, feelings of 
oppression, and interference of interpersonal relationships.

During his August 1997 hearing before the undersigned member 
of the Board, the veteran reported such symptoms as panic 
attacks, confusion, memory loss, aggressiveness, sleep 
deprivation, night sweats, and shortness of breath.  He 
commented that he had "thought" about suicide but had never 
attempted it.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The Board also notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, formerly set forth in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996 (but still 
applicable for all periods of time in the present case under 
Karnas), a 30 percent evaluation was warranted in cases of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was in order in situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
was for assignment in situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), in effect from November 7, 1996, a 30 
percent evaluation is in order for occupational and social 
impairment, with an occasional decreased in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

The Board has reviewed the evidence described above and finds 
that this evidence suggests a degree of occupational 
impairment not fully contemplated by the 30 percent 
evaluation assigned for the period from July 5, 1995 until 
July 28, 1997.  The Board observes that the October 1995 VA 
examination report is indicative of moderate psychiatric 
symptomatology, but the January 1996 report from the 
veteran's therapist indicates considerable industrial 
impairment.  Several of the symptoms listed in her report, 
including outbursts of aggression and exaggerated startle 
response, suggest disturbances of motivation and mood.  The 
assigned GAF score of 50, which, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), reflects 
serious impairment in social and/or occupational functioning, 
is indicative of difficulty in establishing and maintaining 
effective work and social relationships.  The Board would 
point out that such interference with work is further 
suggested in the March 1997 statement from the veteran's 
employer, who stated that a VA doctor had informed him that 
the veteran's significant increase in absenteeism, including 
over 300 hours in 1996, was due to an ongoing medical 
condition.

In view of the evidence noted above, the Board finds that 
both the prior and the revised criteria for a 50 percent 
evaluation for PTSD have been met, as there is evidence of 
considerable industrial impairment and of difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board does not, however, find a basis for 
an even higher evaluation for PTSD during the period of time 
at issue.  In her January 1996 report, the veteran's 
therapist described more serious psychiatric symptoms during 
the period of time in which the veteran was unemployed 
following his return from Vietnam, but she indicated that he 
had worked for the last five years and that his current 
occupational impairment was "considerable" in degree.  The 
Board would also point out that the veteran was employed 
during the period of time in question in this case and that 
the remaining symptomatology for a 70 percent evaluation 
under the revised criteria of Diagnostic Code 9411, such as 
suicidal ideation and spatial disorientation, have not been 
shown.  Overall, then, the evidence supports a 50 percent 
evaluation, and not more, for the veteran's PTSD for the 
period from July 5, 1995 until July 28, 1997.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board has considered the documentary 
evidence from the veteran's former employer, as descried 
above, in assigning a higher evaluation but finds that the 
veteran has submitted no evidence showing that his service-
connected PTSD interfered with his employment status to a 
degree beyond that contemplated by the assigned 50 percent 
evaluation during the period from July 5, 1995 until July 28, 
1997.  There is also no indication from the record of 
psychiatric hospitalization during this particular period of 
time.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation is granted for the veteran's PTSD for 
the period from July 5, 1995 to July 28, 1997, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

